Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 June 2021 has been entered.

Status of Claims
This action is in reply to the claims filed on 25 June 2021. Claims 1, 3, 9-10, 13, 15-16, and 19 were amended. Claims 2, 4-8, 11-12, 14, 17-18, and 20-21 were canceled. Claims 1, 3, 9-10, 13, 15-16, and 19 are currently pending and have been examined.

Claim Objections
Claim 15 is objected to because of the following informalities: the element of “the each smartphone” in line 18 appears to be a typographical error of “each smartphone.” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 9-10, 13, 15-16, and 19 are rejected under 35 USC § 101
Claims 1, 3, 9-10, 13, 15-16, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
setting a zip code in which the medical personnel will respond to unscheduled healthcare visits;
detecting that an unscheduled healthcare visit is needed for the patient due to a lack of an expected action from the patient and the patient is in a same zip code as the zip code;
upon arrival at the location of the patient, … indicates that an encounter has begun; and 
indicate that the unscheduled healthcare visit has completed.
Therefore, the claim as a whole is directed to “dispatching and tracking healthcare workers”, which is an abstract idea because it is a method of organizing human activity. “Dispatching and tracking healthcare workers” is considered to be a method of organizing human activity because it is a method of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims provide instructions for managing healthcare professionals as they conduct in-home visits, which includes the interaction between a dispatcher, a healthcare professional, and a patient.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
a portable device for accessing the system by a mobile medical personnel, the portable device having a global positioning subsystem;
a server, the server having patient records for each of a plurality of patients, each patient record includes a list of medications and a location of the patient;
the application running on the server sends a request transaction that includes the location of the patient to the portable device and after receiving the request transaction by an application running on the portable device, the application running on the portable device displays a user interface on a display of the portable device indicating the location of the patient and an icon for indicating acceptance of the unscheduled healthcare visit;
when the icon for accepting the patient is invoked, the application running on the portable device sends an accept transaction to the server and responsive to receiving the accept transaction, the application running on the server sends the patient record for the patient to the portable device and an application running on the portable device displays a user interface that includes information from the patient record for the patient, that includes the location of the patient and a second icon for indicating arrival for the unscheduled healthcare visit;
the second icon for indicating arrival is invoked and the application running on the portable device sends an arrival transaction to the server…;
the application running on the portable device displays a third user interface that includes a third icon for indicating departure from the unscheduled healthcare visit; and 
after the unscheduled healthcare visit is complete as indicated by the third icon for indicating departure from the unscheduled healthcare visit, the application running on the portable device sends a completion transaction to the server.
The additional elements of the portable devices, a server, an application running on the server, and an application running on the portable device, the UI icons (for indicating acceptance, arrival and departure), and displaying the patient record amount to merely using a computer as a tool to perform an abstract idea. Doing so is insufficient to integrate the abstract idea into a practical application (see MPEP 2106.05(f)). Further, the additional element of the application running on the server queries the portable devices and each portable device reads the global positioning subsystem of the each portable device , the each portable device sends a location of the each portable device to the server, and sending the transactions (acceptance, arrival and departure) amounts to mere data gathering. Mere data gathering adds insignificant extra-solution activity to the judicial exception, which is insufficient to integrate the claims into a practical application (see MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the portable devices, a server, an application running on the server, and an application running on the portable device, and displaying the patient record amount to merely using a computer as a tool to perform an abstract idea. Doing so does not make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Further, the additional element of the application running on the server queries the portable devices and each portable device reads the global positioning subsystem of the each portable device and the each portable device sends a location of the each portable device to the server amounts to mere data gathering. Mere data gathering adds insignificant extra-solution activity to the judicial exception, which does not amount to significantly more than the judicial exception (see MPEP 2106.05(g)). Further, this element amounts to receiving and transmitting data over a network, which is considered to be well-understood, routine, conventional activity previously known to the industry (see MPEP 2106.05(d)(II)(i)). Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception is not enough to make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(d)). Therefore, Claim 1 does recite any additional elements that amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.
Dependent claims 3 further recite the additional elements that does no more than generally link the use of a judicial exception to a particular technological environment or field of use, the field of electronic payments. Doing this fails to integrate the abstract idea into a practical application (see MPEP 2106.05(h)). Similarly, it does not add significantly more to the judicial exception (see MPEP 2106.05(h)). Accordingly, claims 3 are ineligible.

Claims 9-10, 13, 15-16, and 19 are parallel in nature to claims 1 and 3. Accordingly claims 9-10, 13, 15-16, and 19 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 9-10, 13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaboff (U.S. 2014/0012591) in view of Camp (U.S. 2011/0301985) and Smith (U.S. 2002/0183920), and further in view of Rakowski (U.S. 2011/0105853).
Regarding claim 1, Kaboff discloses a system providing unscheduled healthcare visits, the system comprising:
a portable device for accessing the system by a mobile medical personnel (See Kaboff [0044] the system includes mobile communication devices used by the care providers.), the portable device having a global positioning subsystem (See Kaboff [0041] the communication device can include GPS.); 
a server, the server having patient records for each of a plurality of patients (See Kaboff [0074] system can include a database server that stores patient information and records.), each patient record includes a list of medications and a location of the patient (See Kaboff [0074] the database server includes home care tasks and care plans. In [0077] the administration of medication is mentioned as one of the tasks that can be performed. Therefore, the medications to be administered to the patient are necessarily stored as part of the home care tasks and care plan (i.e. “list of medications”). The database also includes patient demographic information and locations (i.e. “location of each patient”).); 
the application running on the portable device sends an accept transaction to the server and responsive to receiving the accept transaction, the application running on the server sends the patient record for the patient to the portable device (See Kaboff [0082] the method in Fig. 4 can be performed by the devices listed in Fig. 1 (the mobile device and the server).) and an application running on the portable device displays a user interface that includes information from the patient record for the patient, that includes the location of the patient (See Kaboff [0086] and [0087] the patient location and the patient care plan are displayed for the caregiver to use as part of the patient visit.) and a second icon for indicating arrival for the unscheduled healthcare visit (See Kaboff Fig. 7i; provider can indicate when they start the patient visit using the “Start” icon. This is understood to also indicate that the user has arrived at the patient’s location.); 
upon arrival at the location of the patient (See Kaboff [0085] and [0086] the care giver sends their location to the server and receives the location of the patient so that they , the second icon for indicating arrival is invoked (See Kaboff Fig. 7i; provider can indicate when they start the patient visit using the “Start” icon. This is understood to also indicate that the user has arrived at the patient’s location.) and the application running on the portable device sends an arrival transaction to the server as an indication that indicates that an encounter has begun (See Kaboff [0088] the method includes detecting the initiation of the task, by caregiver sending a start indicator.) and the application running on the portable device displays a third user interface that includes a third icon for indicating departure from the unscheduled healthcare visit (See Kaboff Fig. 7j; provider can indicate when they start the patient visit using the “Finish” icon. This is understood to also indicate that the user finished and departing from the patient encounter at the patient’s location.); and 
after the unscheduled healthcare visit is complete as indicated by the third icon for indicating departure from the unscheduled healthcare visit (See Kaboff Fig. 7j; provider can indicate when they start the patient visit using the “Finish” icon. This is understood to also indicate that the user finished and departing from the patient encounter at the patient’s location.), the application running on the portable device sends a completion transaction to the server as indication that the unscheduled healthcare visit has completed (See Kaboff [0093] the method includes detecting the completion of a task, by the care provider sending an end indicator.).
Kaboff does not disclose:
setting a zip code in which the medical personnel will respond to unscheduled healthcare visits;
when an application running on the server detects that an unscheduled healthcare visit is needed for the patient due to a lack of an expected action from the patient; and
when an application running on the server detects that … the patient is in a same zip code as the zip code, the application running on the server sends a request transaction that includes the location of the patient to the portable device and after receiving the request transaction by an application running on the portable device, the application running on the portable device displays a user interface on a display of the portable device indicating the location of the patient and an icon for indicating acceptance of the unscheduled healthcare visit.
Camp teaches:
setting a location in which the medical personnel will respond to unscheduled healthcare visits (See Camp [0028] the information that is received from the respondent’s handheld devices includes the criteria for selecting a match to a customer request. This criteria includes availability (i.e. “will respond”). [0050] further, the criteria can be based on geographic proximity and the proximity can be determined using GPS and “codes”. Therefore, when the driver sets their status to available, it can reasonably be considered as setting the locations in which they are available (those of relative proximity). Therefore, this meets the broadest reasonable interpretation of this claim language. In other words, the respondents use their mobile devices to indicate their availability for nearby locations. Examiner notes that this element is being interpreted ;
when an application running on the server detects that … the patient is in a same zip code as the location (See Camp [0050] selecting the service provider for a given customer can be based on certain criteria. This criteria includes proximity of the customer to the candidate service provider. The geographic information used to match the customers with the service providers can include GPS and codes. The location, being one in close proximity to the user requesting the service.), the application running on the server sends a request transaction that includes the location of the patient to the portable device and after receiving the request transaction by an application running on the portable device, the application running on the portable device displays a user interface on a display of the portable device indicating the location of the patient and an icon for indicating acceptance of the unscheduled healthcare visit (See Camp Fig. 8B; this user interface includes the location of the requester as well as a button to accept the request (“Touch to Accept Request”).);
The system of Camp is applicable to the system of Kaboff as they both share characteristics and capabilities, namely, they are directed to using computer networking to connect customers and service providers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaboff to include matching customers to service providers as taught by Camp. One of ordinary skill in the art before the effective filing 
However, Camp does not teach:
the set location is a zip code.
Smith teaches:
the set location is a zip code (See Smith [0099] this reference shows the use of a zip code to determine location as part of a dispatching system.).
Smith teaches the use of zip codes as a determination of location in the context of dispatching assets, including healthcare assets. One of ordinary skill in the art could have substituted the use of zip codes for another the use of general location data, and the results of the substitution would have been predictable.
Rakowski teaches:
when an application running on the server detects that an unscheduled healthcare visit is needed for the patient due to a lack of an expected action from the patient (See Rakowski Abstract, the disclosed system includes a central dispatch that can help coordinate in-home visits by healthcare providers to patients. [0102] the system can dispatch emergency services based on a signal received from a device in subject’s home. [0103] the emergency protocols of the system include inability to breathe and unconsciousness/unresponsiveness. Both of these emergency situations include the patient not performing an expected action (breathing or being conscious). Therefore, the Rakowski discloses a system that can use medical devices in the home to detect if a patient is failing to perform an expected action.).


Regarding claim 3, Kaboff discloses the system of claim 1 as discussed above. Kaboff does not further disclose a system, comprising:
a payment method is pre-established for each of the patients;
after the server receives the completion transaction, the server debits the payment method by a fixed amount; and 
the server initiates a payment of a pre-determined portion of the fixed amount to the mobile medical personnel.
Camp teaches:
a payment method is pre-established for each of the patients (See Camp [0061] the server can maintain credit card information for customers and use that information to pay the driver (i.e. the provider of the service).);
after the server receives the completion transaction, the server debits the payment method by a fixed amount (See Camp [0061] the server can maintain credit card ; and 
the server initiates a payment of a pre-determined portion of the fixed amount to the mobile medical personnel (See Camp [0062] when the service is finished being provided, the server can automatically pay the driver, without approval from the customer. [0060] the amount received by the service provider can be a fixed portion of the compensation (e.g. 50%).).
The system of Camp is applicable to the system of Kaboff as they both share characteristics and capabilities, namely, they are directed to using computer networking to connect customers and service providers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaboff to include saved customer payment methods as taught by Camp. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaboff in order to encourage the service providers to accept requests bases on the assurance that payment will be received (See Camp [0062]).

Regarding claim 9, Kaboff discloses a method of making unscheduled healthcare visits, the method comprising:
sending a patient record of the patient to a portable device of first mobile medical personnel, the patient record comprising a patient location (See Kaboff [0082] the ;
upon receiving the patient record of the patient, the portable device of the first mobile medical personnel displaying a user interface including the location of the patient (See Kaboff [0085] and [0086] the care giver sends their location to the server and receives the location of the patient so that they can locate the patient and administer the care plan and complete the assigned tasks. Therefore, the caregiver must necessarily travel to the patient’s location.) and an icon indicating arrival at the location (See Kaboff Fig. 7i; provider can indicate when they start the patient visit using the “Start” icon. This is understood to also indicate that the user has arrived at the patient’s location.); 
the first mobile medical personnel traveling to the patient location (See Kaboff [0085] and [0086] the care giver sends their location to the server and receives the location of the patient so that they can locate the patient and administer the care plan and complete the assigned tasks. Therefore, the caregiver must necessarily travel to the patient’s location.);
upon arrival at the patient location, the first mobile medical personnel indicating that an encounter has begun by invoking the icon indicating arrival (See Kaboff [0088] the method includes detecting the initiation of the task, by caregiver sending a “start indicator.” Fig. 7i; provider can indicate when they start the patient visit using the “Start” icon. This is understood to also indicate that the user has arrived at the patient’s  and the portable device of the first mobile medical personnel displaying a second user interface including the patient record and a second icon indicating departure from the location (See Kaboff Fig. 7j; user interface shows a care plan (meets the broadest reasonable interpretation of “patient record”) and a new icon “Finish” which indicates the patient visit has ended and the provider is departing.); and
upon leaving the patient location, the first mobile medical personnel indicating that the encounter has completed (See Kaboff [0093] the method includes detecting the completion of a task, by the care provider sending an “end indicator.”) by invoking the icon indicating departure from the location (See Kaboff Fig. 7j; provider can indicate when they start the patient visit using the “Finish” icon. This is understood to also indicate that the user finished and departing from the patient encounter at the patient’s location.).
Kaboff does not disclose:
indicating by one or more mobile medical personnel willingness to accept unscheduled healthcare visit requests within a specific zip code; 
determining when the unscheduled healthcare visit is needed for a patient due to a lack of an expected action from the patient 
determining a location is within the specific zipcode;
selecting a mobile medical personnel that is capable of responding to the unscheduled healthcare visit in the specific zip code; 
sending a request to respond to the unscheduled healthcare visit to each of the mobile medical personnel in the subset;
receiving a first positive response from a first mobile medical personnel of the subset.
Camp teaches:
indicating by one or more mobile medical personnel willingness to accept unscheduled healthcare visit requests (See Camp [0031] the pool of respondents are equipped with mobile/cellular devices that connects via application the respondents to the customers. [0028] the information that is received from the respondent’s handheld devices includes the criteria for selecting a match to a customer request. This criteria includes availability (i.e. “willingness to accept”). Therefore, this meets the broadest reasonable interpretation of this claim language. In other words, the respondents use their mobile devices to indicate their availability.) within a specific location (See Camp [0050] selecting the service provider for a given customer can be based on certain criteria. This criteria includes proximity of the customer to the candidate service provider. The geographic information used to match the customers with the service providers can include GPS and codes. The “specific” location, being one in close proximity to the user requesting the service.);
determining a location is within the specific location (e Camp [0050] selecting the service provider for a given customer can be based on certain criteria. This criteria includes proximity of the customer to the candidate service provider. The geographic information used to match the customers with the service providers can include GPS and codes. The “specific” location, being one in close proximity to the user requesting the service.);
selecting a mobile medical personnel that is capable of responding to the unscheduled healthcare visit in the specific zip code (See Camp [0028] the service can match customers to a pool of potential respondents. In other words, the service determines which respondents in its system “align” with the customer’s request. [0050] selecting the service provider for a given customer can be based on certain criteria. This criteria includes proximity of the customer to the candidate service provider. The geographic information used to match the customers with the service providers can include GPS and codes. The “specific” location, being one in close proximity to the user requesting the service.); 
sending a request to respond to the unscheduled healthcare visit to each of the mobile medical personnel in the subset (See Camp [0029] the request can be sent to many candidate providers and is ultimately selected based on the first one to respond to the request.);
receiving a first positive response from a first mobile medical personnel of the subset (See Camp [0029] the request can be sent to many candidate providers and is ultimately selected based on the first one to respond to the request.).
The method of Camp is applicable to the method of Kaboff as they both share characteristics and capabilities, namely, they are directed to using computer networking to connect customers and service providers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaboff to include matching customers to service providers as taught by Camp. One of ordinary skill in the art before the effective filing 
However, Camp does not teach:
the specific location is a zip code.
Smith teaches:
the specific location is a zip code (See Smith [0099] this reference shows the use of a zip code to determine location as part of a dispatching system.).
Smith teaches the use of zip codes as a determination of location in the context of dispatching assets, including healthcare assets. One of ordinary skill in the art could have substituted the use of zip codes for another the use of general location data, and the results of the substitution would have been predictable.
Rakowski teaches:
determining when the unscheduled healthcare visit is needed for a patient due to a lack of an expected action from the patient (See Rakowski Abstract, the disclosed system includes a central dispatch that can help coordinate in-home visits by healthcare providers to patients. [0102] the system can dispatch emergency services based on a signal received from a device in subject’s home. [0103] the emergency protocols of the system include inability to breathe and unconsciousness/unresponsiveness. Both of these emergency situations include the patient not performing an expected action (breathing or being conscious). Therefore, the Rakowski discloses a system that can use medical devices in the home to detect if a patient is failing to perform an expected action.).


Regarding claim 10, Kaboff in view of Camp discloses the method of claim 9 as discussed above. Kaboff does not further disclose a method, comprising:
the patient record further comprising a pre-established payment method;
the method further comprising:
debiting a fixed amount from the pre-established payment method; and 
paying a portion of the predetermined amount to the first mobile medical personnel.
Camp teaches:
the patient record further comprising a pre-established payment method (See Camp [0061] the server can maintain credit card information for customers and use that information to pay the driver (i.e. the provider of the service).;
the method further comprising:
debiting a fixed amount from the pre-established payment method (See Camp [0061] the server can maintain credit card information for customers and use that information to pay the driver (i.e. the provider of the service). [0058] the amount charged is based on fixed algorithms that determine the amount based on distance travelled and other parameters. Therefore, the amount charged is “fixed” based on the parameters of the action performed.); and 
paying a portion of the predetermined amount to the first mobile medical personnel (See Camp [0062] when the service is finished being provided, the server can automatically pay the driver, without approval from the customer. [0060] the amount received by the service provider can be a fixed portion of the compensation (e.g. 50%).).
The method of Camp is applicable to the method of Kaboff as they both share characteristics and capabilities, namely, they are directed to using computer networking to connect customers and service providers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaboff to include saved customer payment methods as taught by Camp. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaboff in order to encourage the service providers to accept requests bases on the assurance that payment will be received (See Camp [0062]).

Regarding claim 13, Kaboff in view of Camp discloses the method of claim 9 as discussed above. Kaboff does not further disclose a method, wherein the step of selecting the mobile 
determining which of the mobile medical personnel is a lowest bidder.
Camp teaches:
determining which of the mobile medical personnel is a lowest bidder (See Camp [0050] selecting the service provider for a given customer can be based on certain criteria. This criteria includes proximity of the customer to the candidate service provider. The criteria for selecting a candidate service provider can includes a driver bidding process.).
The method of Camp is applicable to the method of Kaboff as they both share characteristics and capabilities, namely, they are directed to using computer networking to connect customers and service providers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaboff to include matching customers to service providers as taught by Camp. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaboff in order to automatically pair the customer and the service provider (See Camp [0012]).

Regarding claim 15, Kaboff discloses a method of making unscheduled healthcare visits, the method comprising: 
upon receiving the acceptance transaction from the first smartphone of a first mobile medical personnel of the subset, the server sending a patient record of the patient to the first smartphone, the patient record comprising a patient location (See Kaboff [0082] the method in Fig. 4 can be performed by the devices listed in Fig. 1 (the mobile ;
the first smartphone receiving and displaying a second user interface that includes at least the patient location from the patient record (See Kaboff [0082] the method in Fig. 4 can be performed by the devices listed in Fig. 1 (the mobile device and the server). [0086] and [0087] the patient location and the patient care plan are displayed for the caregiver to use as part of the patient visit. This information meets the broadest reasonable interpretation of “one record”.) and an icon for indicating arrival at the patient location (See Kaboff Fig. 7i; provider can indicate when they start the patient visit using the “Start” icon. This is understood to also indicate that the user has arrived at the patient’s location.); 
the first mobile medical personnel traveling to the patient location (See Kaboff [0085] and [0086] the care giver sends their location to the server and receives the location of the patient so that they can locate the patient and administer the care plan and complete the assigned tasks. Therefore, the caregiver must necessarily travel to the patient’s location.);
when arriving at the patient location, the first mobile medical personnel indicating that the unscheduled healthcare visit has begun by invoking the icon for indicating arrival and the smartphone (See Kaboff [0088] the method includes detecting the initiation of the task, by caregiver sending a “start indicator.” Fig. 7i; provider can indicate when they start the patient visit using the “Start” icon. This is understood to also indicate that  sending an arrival transaction to the server, the arrival transaction indicating that the unscheduled healthcare visit has begun (See Kaboff [0082] the method in Fig. 4 can be performed by the devices listed in Fig. 1 (the mobile device and the server). This includes the mobile device sending to the server an indication of beginning the encounter.), the smartphone displaying a second user interface that includes a second icon for indicating departure (See Kaboff Fig. 7j; provider can indicate when they start the patient visit using the “Finish” icon. This is understood to also indicate that the user finished and departing from the patient encounter at the patient’s location.); and 
when leaving the patient location, the first mobile medical personnel indicating that the unscheduled healthcare visit has completed by invoking the departure icon at the first smartphone (See Kaboff [0093] the method includes detecting the completion of a task, by the care provider sending an “end indicator.” Fig. 7j; provider can indicate when they start the patient visit using the “Finish” icon. This is understood to also indicate that the user finished and departing from the patient encounter at the patient’s location.) and responsive to the invoking of the departure icon, the first smartphone sending a departure transaction to the server, the departure transaction indicating that the unscheduled healthcare visit has completed (See Kaboff [0093] the “end indicator”” is sent from the care giver (via the mobile device) to the server. See Kaboff Fig. 7j; provider can indicate when they start the patient visit using the “Finish” icon. This is understood to also indicate that the user finished and departing from the patient encounter at the patient’s location.).

using a user interface displayed on a smartphone, indicating by one or more mobile medical personnel willingness to accept unscheduled healthcare visit request in a zip code; 
determining at a server when the unscheduled visit is needed for a patient due to a lack of an expected action from the patient;
selecting a subset of the mobile medical personnel by the server, the subset including the mobile medical personnel that have indicated that they are willing to respond to the unscheduled healthcare visit in the zipcode of the patient; 
sending a request to accept the unscheduled healthcare visit from the server to each smartphone of the mobile medical personnel in the subset and displaying an acceptance user interface on each smartphone;
upon a first mobile medical personnel invoking an acceptance feature of the acceptance user interface, the smartphone of the first mobile medical personnel sending an acceptance transaction to the server.
Camp teaches:
using a user interface displayed on a smartphone, indicating by one or more mobile medical personnel willingness to accept unscheduled healthcare visit request (See Camp [0031] the pool of respondents are equipped with mobile/cellular devices (i.e. smartphones) that connects via application the respondents to the customers. [0028] the information that is received from the respondent’s handheld devices includes the criteria for selecting a match to a customer request. This criteria includes availability (i.e.  in a location (See Camp [0050] selecting the service provider for a given customer can be based on certain criteria. This criteria includes proximity of the customer to the candidate service provider. The geographic information used to match the customers with the service providers can include GPS and codes. The “specific” location, being one in close proximity to the user requesting the service.); 
selecting a subset of the mobile medical personnel by the server (See Camp [0028] the service can match customers to a pool of potential respondents. In other words, the service determines which respondents in its system “align” with the customer’s request. [0050] selecting the service provider for a given customer can be based on certain criteria. This criteria includes proximity of the customer to the candidate service provider.), the subset including the mobile medical personnel that have indicated that they are willing to respond to the unscheduled healthcare visit (See Camp [0028] the information that is received from the respondent’s handheld devices includes the criteria for selecting a match to a customer request. This criteria includes availability. Therefore, this meets the broadest reasonable interpretation of this claim language. In other words, the respondents use their mobile devices to indicate their availability.) in the zipcode of the patient (See Camp [0050] selecting the service provider for a given customer can be based on certain criteria. This criteria includes proximity of the customer to the candidate service provider. The geographic information used to match ; 
sending a request to accept the unscheduled healthcare visit from the server to each smartphone of the mobile medical personnel in the subset (See Camp [0029] the request can be sent to many candidate providers and is ultimately selected based on the first one to respond to the request.) and displaying an acceptance user interface on each smartphone (See Camp Fig. 8B; this user interface includes the location of the requester as well as a button to accept the request (“Touch to Accept Request”).);
upon a first mobile medical personnel invoking an acceptance feature of the acceptance user interface, the smartphone of the first mobile medical personnel sending an acceptance transaction to the server (See Camp [0029] the request can be sent to many candidate providers and is ultimately selected based on the first one to respond to the request.);
The method of Camp is applicable to the method of Kaboff as they both share characteristics and capabilities, namely, they are directed to using computer networking to connect customers and service providers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaboff to include matching customers to service providers as taught by Camp. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaboff in order to automatically pair the customer and the service provider (See Camp [0012]).
However, Camp does not teach:
the specific location is a zip code.

the specific location is a zip code (See Smith [0099] this reference shows the use of a zip code to determine location as part of a dispatching system.).
Smith teaches the use of zip codes as a determination of location in the context of dispatching assets, including healthcare assets. One of ordinary skill in the art could have substituted the use of zip codes for another the use of general location data, and the results of the substitution would have been predictable.
Rakowski teaches:
determining at a server when the unscheduled visit is needed for a patient due to a lack of an expected action from the patient (See Rakowski Abstract, the disclosed system includes a central dispatch that can help coordinate in-home visits by healthcare providers to patients. [0102] the system can dispatch emergency services based on a signal received from a device in subject’s home. [0103] the emergency protocols of the system include inability to breathe and unconsciousness/unresponsiveness. Both of these emergency situations include the patient not performing an expected action (breathing or being conscious). Therefore, the Rakowski discloses a system that can use medical devices in the home to detect if a patient is failing to perform an expected action.).
The system of Rakowski is applicable to the system of Kaboff as they both share characteristics and capabilities, namely, they are directed to dispatching healthcare personnel for in-home visits. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaboff to include detecting the need for an 

Regarding claim 16, Kaboff in view of Camp discloses the method of claim 15 as discussed above. Kaboff does not further disclose a method, comprising:
responsive to receiving the departure transaction, the server debiting a predetermined amount from a pre-established payment method for the patient; and 
the server issuing payment of a portion of the predetermined amount to the first mobile medical personnel.
Camp teaches:
responsive to receiving the second transaction, the server debiting a predetermined amount (See Camp [0061] the server can maintain credit card information for customers and use that information to pay the driver (i.e. the provider of the service). [0058] the amount charged is based on fixed algorithms that determine the amount based on distance travelled and other parameters. Therefore, the amount charged is “fixed” based on the parameters of the action performed.) from a pre-established payment method for the patient (See Camp [0061] the server can maintain credit card information for customers and use that information to pay the driver (i.e. the provider of the service).); and 
the server issuing payment of a portion of the predetermined amount to the first mobile medical personnel (See Camp [0062] when the service is finished being provided, the server can automatically pay the driver, without approval from the customer. [0060] the amount received by the service provider can be a fixed portion of the compensation (e.g. 50%).).
The method of Camp is applicable to the method of Kaboff as they both share characteristics and capabilities, namely, they are directed to using computer networking to connect customers and service providers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaboff to include saved customer payment methods as taught by Camp. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaboff in order to encourage the service providers to accept requests bases on the assurance that payment will be received (See Camp [0062]).

Regarding claim 19, Kaboff in view of Camp discloses the method of claim 15 as discussed above. Kaboff does not further disclose a method, further comprising:
the server sets the first smartphone to the mobile medical personnel having a lowest bid.
Camp teaches:
the server sets the first smartphone to the mobile medical personnel having a lowest bid (See Camp [0050] selecting the service provider for a given customer can be based .
The method of Camp is applicable to the method of Kaboff as they both share characteristics and capabilities, namely, they are directed to using computer networking to connect customers and service providers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kaboff to include matching customers to service providers as taught by Camp. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kaboff in order to automatically pair the customer and the service provider (See Camp [0012]).
Response to Arguments
Applicant's arguments filed 25 June 2021, concerning the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the claimed system performs functions that are “more than organizing human activity and cannot be performed without sophisticated electronics and software.” (See Applicant Remarks pages 2-3). However, the additional elements of the “sophisticated electronics and software” amount to merely using a computer as a tool to perform an abstract idea, because the computer hardware and functionality is based on general purpose computers. Doing so does not integrate the judicial exception into a practical application, nor does it make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(f)). Further, the software sending transactions between the server and the mobile devices amounts to mere data gathering. Mere data gathering adds insignificant extra-solution activity to the judicial exception, which also does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception (see MPEP 2106.05(g)). Further, this element amounts to receiving and transmitting data over a network, which is considered to be well-understood, routine, conventional activity previously known to the industry (see MPEP 2106.05(d)(II)(i)). Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception is not enough to make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(d)). Therefore, Claim 1 does recite any additional elements that amount to significantly more than the judicial exception. Accordingly, the claims are ineligible and the other claims remain rejected under 35 U.S.C. 101.
Applicant’s arguments filed 25 June 2020, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103, have been fully considered and are persuasive (in part, see discussion below). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference of the previously cited references and the newly cited Smith reference.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the Rakowski reference does not apply because it requires an “overt action” and not in response to the failure of the patient to acknowledge they have taken an action. Applicant appears to be arguing that because Rakowski does not teach the need for an unscheduled visit based on the patient failing to acknowledge that they have taken their medication. However, this is not what is written in the claims. The claims state that the unscheduled visit is need because the patient failed to perform an expected action, without specifying what that action is. Rakowski detected the need for a visit from emergency service when it detects that the patient is not breathing. Breathing can reasonably be considered an expected action. Therefore, the lack of breathing is the lack of an expected action and meets the broadest reasonable interpretation of the claims.
In response to applicant's argument that the Camp reference should not be applicable because it pertains to a ride-share scenario and not healthcare visits, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be 
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3626